Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement on Form S-8 dated March 6. 2009, File No. 333-157748 of NT MEDIA CORP. OF CALIFORNIA, INC. of our report dated April 15, 2011 relating to our audit of the consolidated financial statements, which appears in this Annual Report on Form 10-K of NT MEDIA CORP. OF CALIFORNIA, INC. for the year ended December 31, 2010. /s/ Goldman Kurland and Mohidin, LLP Goldman Kurland and Mohidin, LLP Encino, California April 15.2011 CERTIFIED PUBLIC ACCOUNTANTS AND ADVISORS 16133 Ventura Blvd., Suite 880Encino, CA 91436 Tel 818-784-9000Fax 818-784-9010
